IB3 NETWORKS, INC. Non-Competition and Non-Solicitation Agreement December 10, 2008 This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is entered into as of the date set forth above by and between IB3 Networks, Inc., a Nevada corporation (the “Company”), and the undersigned individual who has been a shareholder of NYC Mags, Inc., a New York corporation (the “Shareholder”). In consideration of the Company and its subsidiary, NYC Acquisition, Inc. (the “Merger Sub”), concurrently herewith entering into an Agreement and Plan of
